DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/308,609, application filed on 05/05/2021.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statements (IDS’s) submitted in the file is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Valk et al. (US PG Pub No. 2002/0104746).  

7.          With respect to claim 1, Valk teaches:
A functional leather assembly defining a first surface and a second surface opposite from the first surface (see first and second surface of leather substrate, Figs 2-5, para 20-25), 
the functional leather assembly including: 
a leather substrate comprising a first side facing the first surface of the functional leather assembly (see leather substrate with first side facing functional circuitry or other components, Figs 2-5, para 20-25), and 
a second side opposite from the first side and facing the second surface of the functional leather assembly (see oopposite side facing circuitry or other components, para 20-25, Figs 2-5); and 
an electrically conductive trace arranged on the first side of the leather substrate (see conductive traces, Figs 2-5, para 20-25); 
embossed texture embossed into the first surface of the functional leather assembly (see embossing and embossed labels, para 29-32).

8.          With respect to claim 2, Valk teaches:
including a wireless transmitter on the first side of the leather substrate and electrically connected to the electrically conductive trace (see wireless transmitter, para 21).

9.          With respect to claim 3, Valk teaches:
wherein the electrically conductive trace includes a printed and cured electrically conductive ink (see conductive ink, para 25).

10.          With respect to claim 4, Valk teaches:
including a light source on the first side of the leather substrate and electrically connected to the electrically conductive trace, the light source configured to emit light to provide illumination (see low level lighting, para 8-10).

11.          With respect to claim 5, Valk teaches:
 including a pressure sensor on the on the first side of the leather substrate and electrically connected to the electrically conductive trace (see pressures sensor, para 10-12).

12.          With respect to claim 6, Valk teaches:
wherein the embossed texture includes one or more of: a roll-to-roll embossed texture; a roll-to-plate embossed texture; a roll-to-die embossed texture; a stamped embossed texture; a clamped embossed texture; a punched embossed texture; and a pressed embossed texture (see embossing and embossed labels, para 29-32).

13.          With respect to claim 7, Valk teaches:
a microcontroller on the leather substrate and electrically connected to the electrically conductive trace, the microcontroller being configured to connect to an electronic control unit, a human machine interface, a power source, or combinations thereof (see controller and control switch, para 20-25).

14.          With respect to claim 8, Valk teaches:
 a pigmented coating on the first side of the leather substrate and covering the trace (see coatings, para 10-12, 20-25, 29-32).

Allowable Subject Matter
15.	Claims 9-20 are allowed over the prior art of record.
16.	With respect to claim 9, the prior art of record fails to teach the limitations as recited in claim 9, including the following particular combination of limitations as recited in claim 9, as follows:
A functional leather assembly defining a first surface and a second surface opposite from the first surface, the functional leather assembly including: 
a first electrically conductive trace arranged on the first side of the leather substrate; 
a first electronic component arranged on the first side of the leather substrate, electrically connected to the first electrically conductive trace, and having a first functionality; 
a second electrically conductive trace arranged on the first side of the leather substrate and electrically isolated from the first conductive trace; 
a second electronic component arranged on the first side of the leather substrate, electrically connected to the second electrically conductive trace, and having a second functionality different than the first functionality; and 
an embossed texture embossed into the first surface of the functional leather assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851